Citation Nr: 1021167	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  03-34 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-polio syndrome 
(PPS) or residuals of polio.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disability, to include as secondary to PPS.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral heel disability, to include as secondary to PPS.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The appellant served on active duty for training from June 
1958 to December 1958.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Philadelphia, Pennsylvania, Regional Office (RO) and 
Insurance Center of the Department of Veterans Affairs (VA).

In September 2008, the Board remanded these matters for 
additional development.  That development has been 
accomplished, and the case has been returned to the Board.  


FINDINGS OF FACT

1.  The appellant has not had post-polio syndrome or 
residuals of polio at any time during the pendency of this 
claim.

2.  In an unappealed rating decision dated in April 1996, 
service connection was denied for a back disability and a 
bilateral heel disability.

3.  The evidence associated with the claims files subsequent 
to the April 1996 rating decision is cumulative or redundant 
of evidence already of record or is not sufficient to raise a 
reasonable possibility of substantiating either claim.  




CONCLUSIONS OF LAW

1.  Neither post-polio syndrome nor residuals of polio were 
incurred in or aggravated by active duty for training.  
38 U.S.C.A. §§ 101, 106, 1131 (West 2002); 38 C.F.R. §§ 3.6, 
3.303.

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

3.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
bilateral heel disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for post-polio 
syndrome.  He also seeks to reopen his claims of entitlement 
to service connection for back and bilateral heel 
disabilities.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the claims to reopen, the Board notes that 
the Court has held that, because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented.  The Court further held that the duty to notify 
requires that the Secretary look at the bases for the denial 
in the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the case at hand, the record reflects that the originating 
agency provided the appellant with all required notice in 
letters mailed in July 2007 and April 2008.  The letters not 
only informed the appellant of the specific technical 
meanings of "new" and "material," but also informed him of 
the bases for the denials in the prior decisions and 
described the type of evidence that would be necessary to 
substantiate the elements that were found insufficient in the 
previous denials.

Although full VCAA notice was not sent to the appellant until 
after the initial adjudication of the claims, the Board finds 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the appellant's claims.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of either claim would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also notes that pertinent VA and private medical 
records have been obtained.  The Board notes that the 
appellant's service treatment records are not of record and 
are presumed to have been destroyed by a fire at the National 
Personnel Records Center in 1973.  The Court has held that in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

Records from the Social Security Administration were sought, 
and a response was received indicating that the appellant's 
disability folder was destroyed.  Neither the appellant nor 
his representative has identified any outstanding evidence, 
to include medical records, that could be obtained to 
substantiate either claim to reopen.  The Board is also 
unaware of any such outstanding evidence.  

The appellant has been afforded examinations with respect to 
his claim for service connection for PPS.  Although the 
appellant has not been afforded a VA examination in response 
to his claims to reopen, VA has no obligation to provide such 
an examination in response to a claim to reopen if new and 
material evidence has not been presented.  See 38 C.F.R. § 
3.159(c)(4).

Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

III.  Analysis

Service Connection for Post-Polio Syndrome

The appellant urges that his pre-service polio worsened in 
service, and that he has had post-polio syndrome since 
service.  He urges that he collapsed during basic training 
due to the strain of service and this was a manifestation of 
the aggravation of his polio.  His service treatment records 
are unavailable and his allegations are not verified, but he 
is competent to state that he collapsed during training.  
Nonetheless, although the Board has thoroughly and 
sympathetically reviewed the record, for the following 
reasons, it concludes that the claim must be denied as the 
preponderance of the evidence establishes that he has not had 
this claimed disability at any time during the pendency of 
this claim.  

Records from Harrisonburg Hospital show that from August 1955 
to October 1955, prior to service, the appellant was treated 
for polio manifested by headache, vomiting and fever.  
Following service, post-polio syndrome was observed in 1987.  
The appellant reportedly underwent lumbar fusion in 1964.  In 
March 1976 and again in January 1981, he gave a medical 
history of having had mild polio in 1955, with no problems 
following the initial illness.  In 1979 the appellant 
reported that he got out of the service due to back 
discomfort.  In an August 1994 report from Moss Rehab 
Hospital Polio Clinic, he was noted to be status post polio 
with scattered muscle weakness and leg length discrepancy.  

Thereafter, multiple private medical treatment records 
reflect the finding of post-polio syndrome.  

One of the appellant's friends submitted a statement in 
August 2004 attesting to hearing the appellant state that 
military training exacerbated his lingering symptoms from 
polio.  

The appellant was afforded VA examinations in May 2008 and 
again in December 2008.  In May 2008, the examining 
neurologist, who reviewed the claims folders, found that it 
was less than 50 percent likely that the appellant had any 
residual manifestations of polio and that he did not have 
post-polio syndrome.  The residuals were considered to 
possibly be subclinical but notable on an EMG, and hence they 
would not be considered a residual.  PPS requires progressive 
weakness which the doctor noted was not present.  The 
examiner noted also that the heel problems had been present 
since childhood and that plantar fasciitis would be difficult 
to relate to polio.  The doctor also found that the back 
disabilities, stenosis, fractures and degenerative changes, 
were independent from any polio the Appellant may have had.  

In December 2008 the appellant was examined by another VA 
neurologist.  Upon review of the appellant 's medical records 
and examination of the appellant, the doctor noted that the 
appellant contracted polio in 1955 and was treated along with 
his brother-in-law for about three weeks at Harrisonburg 
Hospital.  He had headaches and low back pain, but no heel 
pain.  Thereafter, he attempted to go to college but found it 
too strenuous.  He entered the reserves in January 1958.  
Walking was a problem from the beginning in service, 
culminating in his collapse one day while marching.  
Thereafter, he was placed on lighter duty and was discharged 
after six months.  After staying home for six months, he 
found a job as a quality control inspector which bothered his 
heels and feet.  A motor vehicle accident in 1964 led to the 
spinal fusion.  This fusion reportedly alleviated tingling 
and numbness down the legs.  He quit his quality control job 
in 1965 and became his own boss as a car wash owner until he 
went on disability in 1981.  

After an extensive recitation of the evidence of record, the 
examiner's impression was that the appellant's serology 
performed in August and September 1955 substantiated the 
presence of antibodies to polio.  The neurologist reviewed 
these results with an infectious disease physician who 
confirmed that as the titer did not increase, this was 
consistent with prior exposure but not with acute polio 
infection.  The physician noted further that although the 
appellant was diagnosed with acute non-paralytic polio 
clinically in 1958, the follow-up serology did not support 
the diagnosis.  The physician could not in retrospect 
determine the etiology of the illness in 1958 as it was 
substantiated to be acute polio.  The examiner initiated more 
testing, but explained that the Appellant was exposed to 
polio before 1958, with no history of paralytic polio that 
results in post-polio syndrome.  Post polio syndrome is 
associated with progressive weakness, which he did not see on 
this examination after many years of symptoms.  He felt it 
was unlikely that the appellant had post-polio syndrome.  The 
examiner observed that it was less than 50 percent likely 
that the heel pain is a residual of polio.  After EMG, he 
further concluded that there was no evidence to support an 
anterior horn cell disorder involving the lower extremities.  
Thus, it was unlikely that the appellant had PPS as the 
etiology of the lower extremity and back complaints.  

The Board finds that entitlement to service connection for 
post-polio syndrome or residuals of polio is not warranted.  
The appellant 's post-service treatment records reveal that 
the appellant has been considered to have post-polio syndrome 
with no substantial treatment, based on reported history of 
polio in 1955.  However, the two VA examiners clearly 
indicate that there is no current post-polio syndrome as the 
disability is defined by progressive weakness which is not 
present on testing.  Moreover, in intervening years, the 
Appellant reported on several occasions that his polio in 
1955 was mild and that he had no further manifestations.  

The Board has considered the appellant's more recent 
statements and the statement of his friend, that the 
appellant has had PPS for years.  The Board acknowledges that 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, as lay persons, neither the appellant nor his friend 
is competent to attribute any of the appellant's symptoms to 
polio or post-polio syndrome.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Also, the medical literature 
submitted by the appellant has been considered but it is not 
probative as to whether he currently has PPS.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  Further, the Board may not base a 
decision on its own unsubstantiated medical opinion, but 
rather may reach a medical conclusion only on the basis of 
independent medical evidence or adequate quotation from 
recognized medical treatises.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The Board has no basis to disregard the 
2009 VA examiner's well-reasoned opinion.  The examiner 
opined that the appellant did not have PPS as there were no 
hallmark signs of progressive weakness and because the 
diagnostic testing was against such a finding.  Since the 
examiner based his opinion on a thorough review of the 
record, the Board finds that his opinion constitutes 
compelling evidence against the claim for service connection.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the Appellant's 
position).

In sum, the preponderance of the evidence establishes that 
the appellant has not had this claimed disability at any time 
during the pendency of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007).  Accordingly, the claim must be 
denied.

Claims to Reopen

Entitlement to service connection for back and bilateral heel 
disability was denied in an unappealed April 1996 rating 
decision.  The RO's decision was based on the determination 
that the current status post fusion of the back and plantar 
fasciitis were not present in service or for years following 
service, and were not otherwise related to service.  Of 
record was evidence of current back and heel disability and 
the Appellant's contentions.  

Evidence submitted since the April 1996 rating decision 
includes updated VA treatment records, private treatment 
records and VA examination reports which contain opinions 
that the current heel and back disabilities are not related 
to service.  Neither the VA nor the private treatment records 
show any medical opinion or other evidence of a relationship 
between any current bilateral heel or back disability and 
service.  Although the appellant alleges a connection through 
PPS, as service connection for that disability is denied in 
this decision, any alleged connection between heel or back 
disability and PPS is not material.  

After review, the Board finds that the evidence submitted 
since the April 1996 decision is not new and not material.  

The medical evidence submitted after the 1996 denial does not 
tend to establish a nexus between service and a current back 
or bilateral heel disability.  It merely continues to show 
the presence of the ongoing back and bilateral heel 
disabilities.  Additional medical reports received since the 
prior decision at most relate to the appellant 's current 
condition and do not address a nexus to service.  The Court 
has held that medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993).

Statements from the appellant and his friend have been 
received, but these cannot be considered material as to the 
matter of medical nexus because they lack the medical 
expertise required to determine the etiology of the claimed 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted that, "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. § 5108."

Moreover, the appellant 's statements are similar to 
statements provided in connection with his prior claims.  
They are essentially cumulative in nature.  See Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence)

Accordingly, the Board must conclude that new and material 
evidence has not been presented to reopen the claims of 
entitlement to service connection for back disability and 
bilateral heel disability.


ORDER

Service connection for post-polio syndrome or residuals of 
polio is denied.

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for back 
disability, to include as secondary to PPS, is denied. 

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for 
bilateral heel disability, to include as secondary to PPS, is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


